Citation Nr: 1821264	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-11 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen the claim for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1995 to August 1997.  The Veteran served during the Persian Gulf War but he was not deployed overseas.

In October 2007, the RO in Houston, Texas denied the Veteran's claim for service connection for a left knee disability.  In October 2009, the RO denied the Veteran's claim for a right knee disability.  The RO's decisions were final.

In September 2012, the Veteran filed to reopen his right knee disability claim, his left knee disability claim, and claim for sleep apnea.  Currently, before the Board of Veterans' Appeals (Board) are the September 2012 application to reopen his claim for a right knee, left knee disability and sleep apnea.  Also before the Board is the appeal of the August 2013 rating decision from the RO in Houston, Texas.


FINDINGS OF FACT

1.  In October 2007, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran was notified of the decision that same month along with his appeal rights, and he did not appeal the decision.

2.  In October 2009, the RO denied the Veteran's application to reopen the claim for service connection for a left knee disability and denied the claims for service connection for a right knee disability and sleep apnea.  The Veteran was notified of the decision that same month along with his appeal rights, and he did not appeal the decision as to these three claims.

3.  In September 2012, the Veteran filed to reopen his claim for service connection for a right knee disability, a left knee disability and sleep apnea.

4.  The Veteran submitted new and material evidence to reopen his claim for his right knee disability, left knee disability and sleep apnea.

5.  The Veteran's right knee disability did not manifest during service and arthritis was not manifested within one year following service discharge.

6.  The Veteran's left knee disability did not manifest during service and arthritis was not manifested within one year following service discharge.

7.  Sleep apnea did not manifest during service.  
 

CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The October 2009 rating decision denying reopening the claim for service connection for a left knee disability and denying the claims of entitlement to service connection for a right knee disability and sleep apnea is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  The additional evidence received since the October 2009 decision is new and material as to each of the claims, and the claims for service connection for a left knee disability, a right knee disability, and sleep apnea are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for a left knee disability, to include arthritis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for service connection for a right knee disability, to include arthritis, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

6.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3,102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Whether new and material evidence has been received to reopen the claim for service connection for a right knee, to include arthritis, a left knee disability, to include arthritis, and sleep apnea

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Id.  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, in an October 2007 decision, the RO denied the claim of entitlement to service connection for a left knee disability because the evidence of record was negative that a left knee condition occurred in service or was caused by service.  

The Veteran was notified of the RO's denial by an October 2007 letter of the rating decision.  The Veteran did not appeal this decision.  Thus, the October 2007 RO decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In October 2009, the RO denied reopening the claim for service connection for a left knee disability and denied the claims of entitlement to service connection for a right knee disability and for sleep apnea.  The evidence of record was negative that a right knee condition occurred in service or was caused by service or that sleep apnea occurred in service or was caused by service.  

The Veteran was notified of the RO's denial by an October 2009 letter of the rating decision.  The Veteran did not appeal this decision as to the three issues involving the left knee, the right knee, and sleep apnea.  Thus, the October 2009 RO decision is final as to these issues.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In September 2012, the Veteran submitted an application to reopen his service connection claims for his left knee disability, right knee disability and sleep apnea.  Subsequent to submitting the September 2012 application to reopen the claim for service connection, the Veteran submitted new and material evidence regarding these disabilities.  Specifically, he has current diagnoses of arthritis in both knees, which was not of record at the time the October 2009 rating decision.  As to sleep apnea, the private records in 2009 shows that he possibly had sleep apnea.  The evidence added to the file shows a formal diagnosis of sleep apnea based on a sleep study.  The Board therefore reopens the Veteran's claims for service connection for a left knee disability, a right knee disability and sleep apnea based on this new evidence. 

Service Connection

The Veteran contends that his bilateral knee disabilities and sleep apnea began during his military service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be established under 38 C.F.R. § 3.303(b), if one of the enumerated chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right Knee and Left knee Disabilities, to include arthritis 

In this case, the Veteran contends that he is entitled to service connection for his right knee disability and for his left knee disability.  In October 2007, the RO denied the Veteran's claim for service connection for his left knee.  In October 2009, the RO denied the Veteran's claim for service connection for his right knee.  The Veteran's September 2012 application to reopen his service connection claim has been granted and the issues of service connection for the right knee and left knee disabilities are before the Board.

In March 2018, the Veteran's representative submitted a Statement of Accredited Representative in an Appealed Case, in lieu of VA Form 646 and asserted that the Veteran had discussed his contentions in the narrative section of his Substantive Appeal (VA Form 9), and in his Notice of Disagreement (NOD).  In his October 2013 NOD, the Veteran asserted that while on active duty he injured his right knee and left knee while marching.  In his NOD, he wrote that he would submit evidence to support his assertion.  However, no evidence supporting that assertion was submitted.  

The Veteran's service treatment records (STRs) are negative for any complaints or treatment related to his right knee or left knee during service.  In a July 1997 Report of Medical Examination, the examiner indicated clinical evaluation of the lower extremities was normal.  In a Report of Medical History completed by the Veteran in July 1997, one month before service separation, he denied having "'trick' or locked knee."  A medical examiner noted on the July 1997 Report of Medical History that all problems noted by the Veteran were related to morbid obesity. 

In September 2013, the Veteran had an x-ray of his left knee, at a VA facility.  The x-ray imaging showed that the Veteran had patellofemoral joint space narrowing with probable chondromalacia patellae along the lateral patella facets for the left knee. 

VA treatment records show that in March 2014, the Veteran was afforded a VA orthopedic consultation for his right knee and left knee.  The VA orthopedic consultation included and physical examination and radiological imaging of the Veteran's knees.  The examiner noted that the Veteran was a 40-year-old morbidly obese male with complaints of bilateral knee pain.  The Veteran had full range of motion (ROM) in both knees.  The examiner reported that there was no report of trauma, and that the Veteran complained of having pain for the past 15 years.  The examiner diagnosed the Veteran with patellofemoral joint space narrowing with probable chondromalacia patellae along the lateral patella facets.  

The Veteran was afforded VA examinations for knee and lower leg conditions in February 2015 and November 2017.  The February 2015 examiner reported that the Veteran claimed left shin splints.  The examiner noted that the claimed condition did not affect the Veteran's range of motion (ROM) for his right knee or his left knee.

The November 2017 VA examiner reviewed the Veteran's file, examined the Veteran and submitted a medical opinion for the Veteran's knee and lower leg condition.  The November 2017 examiner reported that the Veteran complained of shin splints.  The examination is negative for any complaints related to the Veteran's right knee or left knee.  The examiner reported that the Veteran was evaluated at a VAMC orthopedics clinic in 2014 for bilateral knee pain and thought to have "chondromalacia of his knees."   

After review of all of the evidence of record, the Board finds that based upon the preponderance of the evidence, service connection is not warranted for the Veteran's right knee or left knee disabilities.  The Veteran was diagnosed with left knee patellofemoral joint space narrowing with probable chondromalacia patellae, which is pain and crepitus over the anterior aspect of the knee or arthritis of the patella, in September 2013.  See Dorland's Illustrated Medical Dictionary, 32nd Edition.  He was diagnosed with bilateral arthritis of the patella in March 2014, more than a decade after separation from service.  

With respect to the right knee and left knee, while arthritis is a presumptive disease, there is no competent evidence that arthritis was manifested to a compensable degree or more within one year of service separation.  The Board notes that the regulations pertaining to degenerative arthritis require x-ray evidence of the disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  While the Veteran reported having pain in his knees for the past 15 years, since 1999, his diagnosis of arthritis of the patella was outside the presumptive period of one year of separation from service.  Therefore, the Veteran cannot prevail under the presumptive rules for service connection.  38 C.F.R. §§ 3.307, 3.309.

Also, as noted above, the Veteran's STRs are negative for right or left knee pain or symptoms during service.  In the Report of Medical History that he completed one month before service discharge, he specifically denied "'trick' or locked knee" while reporting other specific symptoms he was experiencing at that time.  Clinical evaluation of his lower extremities at that time was normal.  Therefore, the continuity of symptomatology provision for service connection under 38 C.F.R. § 3.303(b) is not established and the Veteran cannot prevail under this provision.

Regarding direct service connection the Board finds that the Veteran has a current bilateral knee disability and meets the first requirement for direct service connection.  With respect to the second required element for service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran's STRs are negative for such an event.  Moreover, the Veteran reported to the March 2014 examiner that there was no trauma to his right knee or to his left knee.  Here, the Veteran does not meet the second required element for direct service connection.  

Regarding the third and final element for direct service connection, which is evidence of nexus to service, the Board finds that the evidence of record is negative for a nexus between the Veteran's current bilateral knee disability and service.  Therefore, the Veteran's claim for service connection for a right knee disability and for a left knee disability must be denied.  Absent a nexus between the Veteran's current bilateral knee disability and service, the Veteran cannot prevail in a claim for direct service connection. 

The Board finds that the February 2015 and November 2017 VA examinations and medical opinions are highly probative and persuasive as to whether the Veteran's bilateral knee disabilities are related to his service.  The February 2015 and November 2017 VA examiners report that the Veteran complained of left shin pain not bilateral knee pain or symptoms.  The Board finds that the lack of bilateral knee pain or symptoms reported by the Veteran to the February 2015 and November 2017 VA examiners is highly probative and persuasive evidence that the Veteran's bilateral knee disability is not related to his service.  Also, the Board finds that the Veteran's report of no trauma to his knees to the March 2014 VA orthopedic examiner is highly probative and persuasive evidence that the Veteran's current bilateral knee disability is not related to service.  Furthermore, because the Veteran's account of his symptoms and history in those evaluations was presented in the context of routine medical evaluation, it seems likely that the Veteran would report events carefully and accurately.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right knee and left knee disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


Obstructive Sleep Apnea (OSA)

In October 2009, the RO denied the Veteran's claim for service connection for sleep apnea.  The Veteran's September 2012 application to reopen his claim has been granted and the issue of service connection for sleep apnea is before the Board.  In an October 2013 NOD, the Veteran asserts that he had sleep apnea while on active duty.  Private treatment records show that the Veteran reported apnea episodes in 2007 and he was noted to have possible sleep apnea at that time.  The Veteran was diagnosed with obstructive sleep apnea (OSA) in February 2014 after undergoing a sleep study at a private facility in Texas.  

After careful review of the evidence of record in its entirety, the Board finds that the preponderance of the evidence is against a claim for direct service connection for OSA.  

The Board finds that the Veteran has a current diagnosis for OSA.  Thus, the first required element for direct service connection, a current disability, has been met.  

Regarding the second requirement for direct service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran's STRs are negative with regard to complaints, diagnosis, or treatment of OSA or related symptoms during service.  Therefore, the Veteran does not meet the second required element for direct service connection.  

Regarding the third and final element for direct service connection, which is evidence of nexus to service, the Board finds that the evidence of record is negative for a nexus between the Veteran's current OSA disorder and service.  The private medical records show positive apnea episodes in 2007, which is approximately 10 years following service discharge.  The Veteran was diagnosed with OSA in 2014, which was 17 years after separation from service.  The Board finds that the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Veteran's claim for service connection for OSA must be denied.

A written statement from the Veteran's spouse reports that he gasps for air while sleeping.  The Board concedes that the Veteran has a diagnosis of OSA.  However, the evidence of record is negative for any symptoms or treatments related to OSA during service.  The Board has reviewed lay statement from the Veteran's spouse regarding the Veteran's snoring.  The Board finds this statement probative regarding the Veteran having a current diagnosis, but it does not establish a nexus between the Veteran's OSA disorder and his active service.  The Board gives more weight and probative value to the Veteran's STRs and the diagnosis of OSA in the sleep study from February 2014, which are negative for a nexus between the Veteran's OSA and service.  

Therefore, based upon the preponderance of the evidence of record, the Board finds that the Veteran's claim for service connection for OSA must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

The Veteran's application to reopen his claim for service connection for a right knee disability, to include arthritis, is granted.

The Veteran's application to reopen his claim for service connection for a left knee disability, to include arthritis, is granted.

The Veteran's application to reopen his claim for service connection for sleep apnea is granted.

Entitlement to service connection for right knee disability, to include arthritis, is denied. 

Entitlement to service connection for left knee disability, to include arthritis, is denied. 

Entitlement to service connection for sleep apnea is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


